FILED
                           NOT FOR PUBLICATION                              APR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10220

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00025-1

  v.
                                                 MEMORANDUM *
RYAN JASON WALL,

              Defendant - Appellant.



                  Appeal from the United States District Court
                            for the District of Guam
              Frances Tydingco-Gatewood, District Judge, Presiding

                            Submitted April 12, 2010 **
                             San Francisco, California

Before: NOONAN and CALLAHAN, Circuit Judges, and MARTINEZ, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Ricardo S. Martinez, United States District Judge for
the Western District of Washington, sitting by designation.
         Ryan Wall (“Wall”) appeals his convictions for conspiracy to distribute

methamphetamine and attempted possession with intent to distribute

methamphetamine. He argues that the district court erred in denying his motion to

suppress because the search by customs officials of his DHL package was not a

permissible border search or extended border search, and the search warrant was so

lacking in probable cause that customs officials could not rely on it in good faith.

Because the search was a permissible extended border search, we affirm the district

court’s order without reaching Wall’s other arguments.

         We review de novo the legality of a border search. United States v. Romm,

455 F.3d 990, 996 (9th Cir. 2006). The district court’s factual findings are

reviewed for clear error. United States v. Camacho, 368 F.3d 1182, 1183 (9th Cir.

2004).

         An extended border search is permissible even without a warrant if (1) under

the totality of the circumstances it is reasonably certain that the contraband subject

to search crossed the border and (2) the search is supported by reasonable

suspicion. United States v. Sahanaja, 430 F.3d 1049, 1054 (9th Cir. 2005) (citing

United States v. Cardona, 769 F.2d 625, 629 (9th Cir. 1985)). First, the totality of

the circumstances test is met here because Wall’s DHL package was in the custody

of customs officials or DHL agents at all times, and it is evident that the contents


                                           2
were undisturbed between the time the package physically entered Guam and the

time it was searched. See Cardona, 769 F.2d at 629 (totality of circumstances test

met where parcel was in custody of Federal Express agents). Second, customs

officials had reasonable suspicion to believe the package contained contraband

based on (1) the tip from the informant who met face-to-face with agents; (2) the

package labeling; (3) the manner in which the package was taped; (4) the

inconsistency between the label and the contents revealed through x-ray; and (5)

the x-ray, which revealed a suspicious substance consistent with contraband. Thus,

the extended border search was permissible.

      Furthermore, Wall’s argument that customs officials missed their chance to

search Wall’s DHL package when they transferred the package to DHL, a private

shipping company, is misplaced. That a cursory search or no search occurred at

the time of the initial border crossing does not prevent later searches from coming

under the rules of border searches. See United States v. Ogbuehi, 18 F.3d 807, 813

(9th Cir. 1994).

      AFFIRMED.




                                          3